Exhibit 10.3

Execution Copy

AMENDED AND RESTATED

DEBTOR IN POSSESSION FINANCING

TERM SHEET

FOR

VERASUN WOODBURY, LLC,

AS DEBTOR IN POSSESSION

IN BANKRUPTCY CASE NO. 08-12629 (BLS)

UNITED STATES BANKRUPTCY COURT, DISTRICT OF DELAWARE

Effective as of December 3, 2008

AGSTAR FINANCIAL SERVICES, PCA, as Postpetition Lender, hereby provides VERASUN
WOODBURY, LLC, a Michigan limited liability company (the “Borrower”) with the
following financing proposal.

Reference is made herein to the following Prepetition Credit Agreement:

Master Loan Agreement dated as of November 15, 2005, by and between AgStar
Financial Services, PCA and Verasun Woodbury, LLC, a Michigan limited liability
company, as amended by that certain Amendment No.1 and Waiver to Master Loan
Agreement dated as of July 31, 2006, as amended by that certain Amendment No. 2
to Master Loan Agreement dated October 19, 2007, as further amended by that
certain Amendment No. 3 to Master Loan Agreement dated July 31, 2008, as further
amended by that certain Amendment No. 4 to Master Loan Agreement dated
October 29, 2008 (as amended, collectively the “MLA”); that certain Second
Supplement to the Master Loan Agreement (Revolving Loan) dated as of
November 15, 2005, as amended and restated by that certain Amended and Restated
Second Supplement to the Master Loan Agreement dated November 1, 2006, as
amended by that certain Amendment No. 1 to Amended and Restated Second
Supplement dated October 19, 2007, as amended by that certain Amendment No. 2 to
Amended and Restated Second Supplement dated November 1, 2007, as further
amended by that certain Amendment No. 3 to Amended and Restated Second
Supplement dated July 31, 2008, as further amended by that certain Amendment
No. 4 to Amended and Restated Second Supplement dated October 29, 2008 (as
amended, collectively the “Second Supplement”); that Third Supplement to the
Master Loan Agreement (Term Loan) dated as of November 1, 2006, as amended by
that certain Amendment No. 1 to Third Supplement dated October 19, 2007 (as
amended, collectively the “Third Supplement”); and that Fourth Supplement to the
Master Loan Agreement (Term Revolving Loan) dated as of November 1, 2006, as
amended by that Amendment No. 1 to Fourth Supplement dated October 19, 2007 (the
“MLA” and Supplements, as amended the “Prepetition Credit Agreement”).



--------------------------------------------------------------------------------

Unless otherwise expressly defined herein, capitalized terms used herein shall
have the same meaning ascribed to them in the Prepetition Credit Agreement or in
the Final Order attached hereto as Exhibit B (the “Final Order”). Terms and
conditions of the proposal are as follows:

 

Borrower:    VeraSun Woodbury, LLC, a Michigan limited liability company, as
Debtor in Possession in Bankruptcy Case No. 08-12629 (BLS), United States
Bankruptcy Court, District of Delaware (“Borrower’s Chapter 11 Case”).
Postpetition Lender:    AgStar Financial Services, PCA Guarantor:    U.S.
BioEnergy Corporation, a Delaware corporation, as Debtor in Possession in
Bankruptcy Case No. 08-12612 (BLS), District of Delaware.

Postpetition

Revolving Credit

Facility:

  

A revolving credit facility (the “Postpetition Loan”) to be made available to
the Borrower, pursuant to the terms of this Term Sheet and the Final Order in an
amount not to exceed $4,500,000.00 as the aggregate Postpetition Loan, pursuant
to the terms of this Term Sheet, the Final Order and the other Postpetition
Financing Documents (the “Postpetition Commitment”).

 

The Borrower’s disbursements are limited on a weekly basis to the amount for
such week as set forth in the DIP Budget attached hereto as Exhibit A (the “DIP
Budget”) until the Postpetition Loan Maturity Date.

 

Amounts borrowed under the Postpetition Loan may be borrowed, repaid, and
reborrowed by the Borrower prior to the Postpetition Loan Maturity Date.

Closing Date:    December 3, 2008 Purpose:   

Pursuant to that certain Term Sheet between the Borrower and the Postpetition
Lender dated November 3, 2008, and the Interim Order entered in Borrower’s
Chapter 11 Case, the Postpetition Lender made available to the Borrower an
Interim Facility in an amount up to $1,500,000.00 (the “Interim Amount”).

 

Upon entry of the Final Order on or before December 3, 2008, approving this Term
Sheet, and satisfaction of the conditions precedent to closing set forth herein,
the Postpetition Lender shall make available to the Borrower Debtor In
Possession financing in an aggregate amount up to $4,500,000.00, which amount
shall be comprised of the Interim Amount and an additional amount not to exceed
$3,000,000.00 (the “Final Amount”) for the Borrower’s working capital needs as
itemized

 

2



--------------------------------------------------------------------------------

  

in the DIP Budget. The Final Amount will be advanced by the Postpetition Lender
to the Borrower subject to the terms and conditions in the Final Order, this
Term Sheet, and the other Postpetition Financing Documents.

 

Nothing herein or in the Final Order shall bind the Postpetition Lender to any
Plan incorporating the terms set forth in this Term Sheet or the Postpetition
Financing Documents, without the prior express written consent of the
Postpetition Lender.

Maturity Date:    The Postpetition Loan will mature on January 15, 2009, or on
such earlier date as provided in the Final Order or the other Postpetition
Financing Documents. Security:   

The Borrower hereby grants to the Postpetition Lender a first priority perfected
Security Interest in all of the real and personal property of the Borrower,
whether now owned or hereafter acquired (the “Collateral,” as such property is
more fully described in the Prepetition Credit Agreement), without any
requirement for the execution, delivery, recording or filing of any security
agreement, mortgage, deed of trust, financing statement or similar document,
instrument or agreement covering such Collateral; provided, however, that the
liens and Security Interests granted to the Postpetition Lender under the Final
Order shall not extend to causes of action under Chapter 5 of the Bankruptcy
Code or the proceeds thereof.

 

During the term of the Postpetition Loan, Borrower shall not grant or permit any
Security Interest in the Collateral to any other Person, other than certain
permitted liens agreed to by the Postpetition Lender (the “Permitted Liens”).

 

The Borrower shall execute and deliver to the Postpetition Lender all such
mortgages, security agreements, control agreements, deeds of trust or other
documents and instruments as may be reasonably required by the Postpetition
Lender to evidence and secure the Postpetition Loan pursuant to the terms of
this Term Sheet and the Final Order (collectively with the Interim Order, the
“Postpetition Financing Documents”).

Interest Rate:   

The outstanding principal amount of the Postpetition Loan shall bear interest at
the LIBOR Rate (as defined in the Prepetition Credit Agreement) plus 700 basis
points.

 

A Default Rate shall apply on the Postpetition Loan as set forth in the
Prepetition Credit Agreement.

 

3



--------------------------------------------------------------------------------

Postpetition Loan

Availability:

   Advances under the Postpetition Loan may be made subject to availability of
the Postpetition Loan and will be limited as set forth herein and in the Final
Order and other Postpetition Financing Documents.

Adequate Protection

& Interest

Payments:

  

Payment of Adequate Protection Payments (as defined in the Final Order) and all
accrued interest on the Postpetition Loan shall be paid by the Borrower on the
first day of each month, beginning on the Closing Date, and monthly thereafter,
and on the Maturity Date, to the Postpetition Lender and to the Agent for the
benefit of the Banks, under the Prepetition Credit Agreement; provided, however,
the rights of all interested parties to later assert that the Adequate
Protection Payments should be re-allocated to principal in accordance with
Section 506 of the Bankruptcy Code are reserved.

 

The unpaid balance of the Postpetition Loan is due in its entirety on the
Maturity Date. Interest shall be calculated on the actual number of days the
Postpetition Loan is outstanding on the basis of a year consisting of 365 days.

Conditions Precedent

To Closing on the

Final Amount:

  

•        Entry of the Final Order; and

 

•        Execution and delivery of this Term Sheet.

Representations and Warranties:    The Postpetition Financing Documents shall
contain representations and warranties of the Borrower acceptable to the Lender.
Affirmative Covenants:    The Postpetition Financing Documents shall contain
affirmative covenants of the Borrower acceptable to the Lender. Reports:   

So long as Borrower’s obligations under the Postpetition Loan shall remain
unpaid or the Postpetition Lender shall have any commitment under the
Postpetition Loan, the Borrower shall, unless the Postpetition Lender shall
otherwise consent in advance in writing:

 

•        Provide Postpetition Lender with all reports required to be delivered
by Borrower under Section 5.01(c) of the Prepetition Credit Agreement;

 

•        Provide Postpetition Lender with all reports filed with the United
States Trustee in the Borrower’s Chapter 11 Case; and

 

•        By 5:00 p.m. (CST) on Thursday of each week, provide Postpetition
Lender a weekly report itemizing all expenditures during the preceding week for
each of the following:

 

    Prepetition    Postpetition    

•        Corn,

  

•        Corn,

 

4



--------------------------------------------------------------------------------

   

•        Chemicals, and

 

•        Transportation.

  

•        Denaturant,

 

•        Chemicals,

 

•        Natural gas,

 

•        Electricity/water,

 

•        Transportation,

 

•        Rail car lease payments,

 

•        Fixed and variable terminal fees,

 

•        Plant overhead (non-labor),

 

•        Payroll,

 

•        Excise and sales taxes remitted,

 

•        Insurance,

 

•        Severance, and

 

•        All other expenses.

 

Negative Covenants:    The Postpetition Financing Documents shall contain
negative covenants of the Borrower acceptable to the Lender. Events of Default:
  

The occurrence of any of the following shall constitute an Event of Default
under this Term Sheet:

 

•        Failure to comply with the terms and conditions set forth in this Term
Sheet, the Final Order, the other Postpetition Financing Documents, and the
Prepetition Credit Agreement (except those Events of Default set forth in
Section 6.01(g) of the Prepetition Credit Agreement and except for any Event of
Default arising as a result of the filing or the pendency of Borrower’s Chapter
11 Case);

 

•        Failure to retain and employ James Bonsall of APS Services, LLC or
another person and firm acceptable to the Postpetition Lender as the Borrower’s
chief restructuring officer;

 

•        Failure to deliver the weekly reports required herein;

 

•        if any chapter 11 plan in the Borrower’s Chapter 11 Case is confirmed
and becomes effective, unless such plan provides that the Postpetition
Obligations shall be paid in full in cash on or before the effective date of
such plan; and

 

•        if any Debtor (as defined in the Final Order) seeks an order dismissing
the Borrower’s Chapter 11 Case without the consent of the Postpetition Lender
prior to the indefeasible payment in full in cash of all obligations and
indebtedness owing to the Postpetition Lender.

Remedies:   

Upon the occurrence of an Event of Default, as defined in this Term Sheet, the
Postpetition Lender:

 

•        shall be entitled to exercise all of the remedies set forth in the
Final Order; and

 

5



--------------------------------------------------------------------------------

  

•        the Postpetition Lender shall no longer be obligated to make further
Advances to the Borrower under the Postpetition Loan.

Commitment and

Administration Fees:

  

Borrower shall pay to Postpetition Lender on the Closing Date a fee equal to one
percent (1.0%) of the aggregate Postpetition Loan Commitment. Postpetition
Lender is authorized to advance from the Postpetition Loan an amount equal to
such Commitment Fee.

 

In addition to the foregoing Commitment Fee and such other fees required or set
forth in this Term Sheet or in the Final Order, Borrower shall pay to
Postpetition Lender on the Closing Date an administration fee equal to one-half
of one percent (0.5%) of the aggregate Postpetition Loan Commitment.
Postpetition Lender is authorized to advance from the Postpetition Loan an
amount equal to such Administration Fee.

Expenses:    The Borrower shall reimburse the Postpetition Lender for all costs
and expenses, including legal fees, consultant fees, appraisal fees, financial
advisor fees, and other similar fees, costs and expenses in connection with the
negotiation, documentation, execution, syndication and delivery of the
Postpetition Loan and the Borrower’s Bankruptcy. Postpetition Lender is
authorized to advance from the Postpetition Loan an amount equal to such fees.

If not acted on, these terms will expire on December 3, 2008, at 5:00 p.m.
(CST). Please return a signed copy of this letter to evidence your acceptance of
the terms and conditions contained in this Term Sheet.

Sincerely,

 

AGSTAR FINANCIAL SERVICES, PCA,

 

By:  

/s/ Donald S. Farm, Jr.

Its:   SVP

This Term Sheet is accepted this 4th day

of December 2008 by:

 

6



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDED AND RESTATED

DEBTOR IN POSSESSION FINANCING

TERM SHEET

FOR

VERASUN WOODBURY, LLC,

AS DEBTOR IN POSSESSION

IN BANKRUPTCY CASE NO. 08-12629 (BLS)

UNITED STATES BANKRUPTCY COURT, DISTRICT OF DELAWARE

BORROWER:

VERASUN WOODBURY, LLC a Michigan limited liability company

 

By

 

/s/ Donald L. Endres

Name:

 

Donald L. Endres

Title:

 

CEO

GUARANTOR:

US BIOENERGY CORPORATION, a South Dakota corporation

 

By:

 

/s/ Donald L. Endres

Name:

 

Donald L. Endres

Its:

 

CEO

 

7



--------------------------------------------------------------------------------

EXHIBIT A

DIP BUDGET

US Bio

DIP Loan Cash Flow Projections

Woodbury

 

      Week    28-Nov     5-Dec     12-Dec     19-Dec     26-Dec     2-Jan    
9-Jan     16-Jan     TOTAL   ($ 000’s)                                          
                 

Cash Receipts

      $ 577     $ —       $ —       $ —       $ —       $ —       $ —         $
577  

Disbursements

                     

Post - Petition

        (236 )     (1,777 )     (157 )     (50 )     (143 )     (609 )     (328
)     (12 )     (3,312 )

Pre Petition

        —         —         —         —         —         —         —          
—    

Other

        (95 )     (80 )     (58 )     (24 )     (156 )     (45 )     (144 )    
(26 )     (627 )                                                                
           

Total Disbursements

        (331 )     (1,857 )     (215 )     (74 )     (299 )     (654 )     (472
)     (38 )     (3,939 )                                                        
                   

Total Net Cash Flow

      $ 246     $ (1,857 )   $ (215 )   $ (74 )   $ (299 )   $ (654 )   $ (472 )
  $ (38 )   $ (3,362 )                                                          
                 

Beginning Cash Balance

      $ 342     $ 588     $ (1,269 )   $ (1,483 )   $ (1,558 )   $ (1,857 )   $
(2,510 )   $ (2,983 )   $ 342  

Ending Cash Balance

      $ 588     $ (1,269 )   $ (1,483 )   $ (1,558 )   $ (1,857 )   $ (2,510 )  
$ (2,983 )   $ (3,021 )   $ (3,021 )



--------------------------------------------------------------------------------

EXHIBIT B

FINAL ORDER

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In re:

 

VERASUN ENERGY CORPORATION,

et al.,

Debtors.1

   )


)

)

)

)

)

)

    

Case No. 08-12606 (BLS)

 

Chapter 11

 

Jointly Administered

Related Docket Nos. 15, 20, 42, 43, 45, 46, 47

and 48

FINAL ORDER (I) AUTHORIZING DEBTORS TO OBTAIN POSTPETITION

FINANCING PURSUANT TO SECTIONS 363 AND 364 OF BANKRUPTCY

CODE, (II) GRANTING LIENS AND SUPERPRIORITY CLAIMS TO

POSTPETITION LENDER PURSUANT TO SECTION 364 OF BANKRUPTCY

CODE, (III) AUTHORIZING USE OF CASH COLLATERAL PURSUANT TO

SECTION 363 OF BANKRUPTCY CODE, (IV) PROVIDING ADEQUATE

PROTECTION TO PREPETITION LENDERS PURSUANT TO SECTIONS 361, 362, 363

AND 364 OF BANKRUPTCY CODE AND (V) SCHEDULING FINAL HEARING

PURSUANT TO BANKRUPTCY RULE 4001(b)

(VERASUN WOODBURY, LLC)

This matter having come before the Court upon the motion dated November 3, 2008
(the “Motion”), of VeraSun Woodbury, LLC. (the “Borrower”), US BioEnergy
Corporation (the “Guarantor”), and the other debtors and debtors in possession
(each individually, a “Debtor” and, collectively with the Borrower and the
Guarantor, the “Debtors”) in the above captioned chapter 11 cases (collectively
the “Chapter 11 Cases”), (a) for the entry of an Interim Order (the “Interim
Order”) and this Final Order under sections 105, 361, 362, 363, and 364 of title
11 of

 

1

The Debtors consist of: VeraSun Energy Corporation (EIN: 20-3430241); ASA
Albion, LLC (EIN: 55-0907221); ASA Bloomingburg, LLC (EIN: 55-0907224); ASA
Linden, LLC (EIN: 55-0907228); ASA OpCo Holdings, LLC (EIN: 68-0609122); US Bio
Marion, LLC (EIN: 20-34377343); US BioEnergy Corporation (EIN: 20-1811472);
VeraSun Albert City, LLC (EIN: (20-2264707); VeraSun Aurora Corporation (EIN:
40-0462174); VeraSun BioDiesel, LLC (EIN: 20-3790860); VeraSun Central City, LLC
(EIN: (55-0816855); VeraSun Charles City, LLC (EIN: 20-3735184); VeraSun
Dyersville, LLC (20-5765890); VeraSun Fort Dodge, LLC (EIN: 42-1630527); VeraSun
Granite City, LLC (EIN: 20-5909621); VeraSun Hankinson, LLC (90-0287129);
VeraSun Hartley, LLC (EIN: 20-5381200); VeraSun Janesville, LLC (EIN:
20-4420290); VeraSun Litchfield, LLC (EIN: 20-8621370); VeraSun Marketing, LLC
(EIN: 20-3693800); VeraSun Ord, LLC (75-3204878); VeraSun Reynolds, LLC (EIN:
20-5914827); VeraSun Tilton, LLC (EIN: 26-1539139); VeraSun Welcome, LLC (EIN:
20-4115888); VeraSun Woodbury, LLC (20-0647425).



--------------------------------------------------------------------------------

the United States Code (the “Bankruptcy Code”), Rules 2002, 4001 and 9014 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 4001-2
of the Local Rules for the United States Bankruptcy Court for the District of
Delaware (the “Local Rules”) authorizing the Borrower to (i) obtain postpetition
loans and advances and obtain such other financial accommodations in an
aggregate principal amount not to exceed $4,500,000.00 (the “DIP Financing”)
pursuant to sections 363 and 364 of the Bankruptcy Code and for the Guarantor to
guarantee the Borrower’s obligations in connection with the DIP Financing by
entering into the Debtor In Possession Financing Term Sheet (as the same may be
amended, supplemented or otherwise modified from time to time, the “DIP
Financing Term Sheet”), the terms and conditions of which will be incorporated
into a senior secured superpriority debtor in possession credit agreement on or
before the Maturity Date (as the same may be amended, supplemented or otherwise
modified from time to time, the “Postpetition Credit Agreement”), among the
Borrower, the Guarantor and AgStar Financial Services, PCA (the “Postpetition
Lender”), (ii) execute and enter into the DIP Financing Term Sheet and, subject
to this Final Order, perform such other and further acts as may be required in
connection with the DIP Financing Term Sheet, (iii) grant Liens (as defined in
the Prepetition Credit Agreement) and superpriority claims to the Postpetition
Lender in all Collateral (as defined in the Prepetition Credit Agreement)
(together with all prepetition and postpetition assets of the Guarantor, the
“Postpetition Collateral”) in accordance with the DIP Financing Term Sheet and
this Final Order to secure any and all of the Postpetition Obligations (as
hereinafter defined), (iv) make the Adequate Protection Payments (as hereinafter
defined), (v) use Cash Collateral (as hereinafter defined), and (vi) pending a
final hearing on the Motion (the “Final Hearing”), obtain emergency postpetition
loans under the DIP Financing Term Sheet and the Interim Order to and

 

2



--------------------------------------------------------------------------------

including the date on which this Final Order is entered (the “Interim
Facility”), (b) requesting the modification of the automatic stay imposed under
section 362 of the Bankruptcy Code to the extent necessary to permit the
Borrower and the other Debtors and the Postpetition Lender to implement the
terms of the Interim Order and this Final Order, (c) requesting the provision of
adequate protection to the Borrower’s prepetition secured lenders under or in
connection with that certain Credit Agreement dated as of February 7, 2007 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Prepetition Credit Agreement”), by and among the Borrower, the lenders party
thereto (the “Prepetition Lenders”), and AgStar Financial Services, PCA, as
Administrative Agent (in such capacity, the “Prepetition Agent”) for the
Prepetition Lenders (together with all guarantees, subordination agreements,
intercreditor agreements, deposit account control agreements, notes, mortgages,
pledges, instruments and any other agreements and documents delivered pursuant
thereto or in connection therewith, including, without limitation, the Loan
Documents as defined in the Prepetition Credit Agreement, collectively, and as
amended, restated, supplemented or otherwise modified from time to time, the
“Prepetition Financing Documents”), (d) in accordance with Rules 4001(b) and
(c) of the Bankruptcy Rules, requesting that this Court (this “Court” or the
“Bankruptcy Court”) schedule the Final Hearing on the Motion to be held within
thirty (30) days after the entry of the Interim Order, (e) requesting, pursuant
to Rule 4001 of the Bankruptcy Rules, that an emergency interim hearing on the
Motion (the “Interim Hearing”) be held for the Court to consider entry of the
Interim Order, which authorizes the Borrower to borrow funds under the DIP
Financing Term Sheet and the Interim Order, on an interim basis, up to an
aggregate principal or face amount not to exceed $1,500,000.00 (the “Interim
Amount”), and (f) requesting that the Final Hearing on the Motion be held for
the Court to consider entry of this Final Order;

 

3



--------------------------------------------------------------------------------

and the Court having considered the Motion and the exhibits attached thereto,
including, without limitation, the DIP Financing Term Sheet; and the Interim
Hearing having been held on November 3, 2008, and the Interim Order having been
entered on November 3, 2008; and the Final Hearing having been held on
December 2, 2008; and upon all of the pleadings filed with the Court, the record
made at the Interim Hearing and the Final Hearing, and all of the proceedings
held before the Court; and after due deliberation and consideration and good and
sufficient cause appearing therefor,

THE COURT HEREBY FINDS:

A. On October 31, 2008 (the “Petition Date”), each of the Debtors filed
voluntary petitions for relief under chapter 11 of the Bankruptcy Code. Each
Debtor is continuing in the management and possession of its business and
properties as a debtor-in-possession pursuant to sections 1107(a) and 1108 of
the Bankruptcy Code. The Chapter 11 Cases of the Debtors are being jointly
administered under Case No. 08 — 12606 (BLS).

B. The Office of the United States Trustee for the District of Delaware (the “US
Trustee”) has appointed a statutory committee of unsecured creditors in the
Chapter 11 Cases pursuant to section 1102(a)(1) of the Bankruptcy Code (the
“Committee”).

C. No request has been made for the appointment of a trustee or examiner in the
Chapter 11 Cases.

D. This Court has jurisdiction over this proceeding and the parties and property
affected hereby pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding
pursuant to 28 U.S.C. § 157(b)(2). Venue is proper before this Court pursuant to
28 U.S.C. §§ 1408 and 1409.

 

4



--------------------------------------------------------------------------------

E. Notice of the relief sought by the Motion and the Interim Hearing was
delivered via facsimile, electronic mail, and/or overnight delivery to the
following: (i) the U.S. Trustee; (ii) those parties listed on the Consolidated
List of Creditors Holding Largest Thirty Unsecured Claims Against the Debtors,
as identified in connection with the Debtors’ chapter 11 petitions; (iii) all
other parties with liens of record on assets of the Debtors as of the Petition
Date; (iv) Gray, Plant, Mooty, Mooty & Bennett, P.A., 1010 West St. Germain,
Suite 600, St. Cloud, MN 56301-3406, Attention Phillip Kunkel, and Pepper
Hamilton LLP, Hercules Plaza, 1313 Market Street, Suite 5100, P.O. Box 1709,
Wilmington, DE 19899-1709, Attention David P. Stratton, counsel to the
Postpetition Lender and the Prepetition Agent. Given the nature of the relief
sought in the Motion, such notice was due and proper and complies with the
Bankruptcy Rules in all respects for purposes of entering the Interim Order.

F. Notice of the relief sought by the Motion and the Final Hearing was delivered
via facsimile, electronic mail, and/or overnight delivery to the following:
(i) the U.S. Trustee; (ii) those parties listed on the Consolidated List of
Creditors Holding Largest Thirty Unsecured Claims Against the Debtors, as
identified in connection with the Debtors’ chapter 11 petitions; (iii) all other
parties with liens of record on assets of the Borrower as of the Petition Date;
(iv) Gray, Plant, Mooty, Mooty & Bennett, P.A., 1010 West St. Germain, Suite
600, St. Cloud, MN 56301-3406, Attention Phillip Kunkel, and Pepper Hamilton
LLP, Hercules Plaza, 1313 Market Street, Suite 5100, P.O. Box 1709, Wilmington,
DE 19899-1709, Attention David P. Stratton, counsel to the Postpetition Lender
and the Prepetition Agent; (v) the Committee, and (vi) all parties who have
requested notice pursuant to Bankruptcy Rule 2002. Given the nature of the
relief sought at the Final Hearing, such notice was due and proper and complies
with the Bankruptcy Rules in all respects for purposes of entering this Final
Order.

 

5



--------------------------------------------------------------------------------

G. Subject to Paragraph 42 below, the Debtors acknowledge, admit and confirm the
following as of the Petition Date:

1. Pursuant to the Prepetition Credit Agreement, the Prepetition Agent and the
Prepetition Lenders made certain loans, advances and other financial
accommodations, and provided for the issuance of letters of credit, to the
Borrower to fund, among other things, the construction of the Project (as
defined in the Prepetition Credit Agreement) and the operations of the Borrower.

2. Pursuant to the Prepetition Credit Agreement and other Prepetition Financing
Documents, the Borrower was, as of the Petition Date, indebted to the
Prepetition Agent and the Prepetition Lenders for the aggregate principal amount
of the Prepetition Indebtedness (as defined below) of approximately
$35,706,122.47, including, among other things, issued and outstanding letters of
credit, but excluding certain accrued but unpaid interest, costs, fees and
expenses.

3. For purposes of this Final Order, the term “Prepetition Indebtedness” shall
mean and include, without duplication, any and all amounts owing or outstanding
by the Borrower or the Guarantor under the Prepetition Credit Agreement
(including, without limitation, all Loan Obligations as defined in the
Prepetition Credit Agreement) or any other Prepetition Financing Document,
interest on, fees and other costs, expenses and charges owing in respect of,
such amounts (including, without limitation, any reasonable attorneys’,
accountants’, financial advisors’ and other fees and expenses that are
chargeable or reimbursable pursuant to the Prepetition Credit Agreement or any
other Prepetition Financing Document), and any and all obligations and
liabilities, contingent or otherwise, owed in respect of the letters of credit
or other Loan Obligations outstanding thereunder.

 

6



--------------------------------------------------------------------------------

4. Pursuant to certain security agreements, deposit account control agreements,
mortgages, deeds of trust, collateral assignments of contracts, guaranty
agreements and other documents and agreements (as amended, restated,
supplemented or otherwise modified from time to time, collectively, the
“Prepetition Security Documents”), and the other Prepetition Financing Documents
including any promissory notes, the Borrower granted first priority Liens and
continuing pledges and security interests in substantially all of the Borrower’s
assets (as used herein, the “Prepetition Collateral”) to and/or for the benefit
of the Prepetition Agent and Prepetition Lenders to secure the Prepetition
Indebtedness (collectively, the “Prepetition Liens”). For the avoidance of
doubt, the term “Prepetition Collateral” shall refer to (i) collateral in or
upon which a lien or other security interest has been granted in favor or for
the benefit of the Prepetition Agent and the Prepetition Lenders in connection
with, pursuant to or under the Prepetition Credit Agreement and the other
Prepetition Financing Documents, and (ii) any Prepetition Collateral provided
under any Prepetition Financing Documents, including that described in this
subparagraph, that existed as of the Petition Date and at any time prepetition
and, subject to section 552 of the Bankruptcy Code, postpetition proceeds,
products, offspring, rents and profits.

5. The Prepetition Financing Documents are valid and binding agreements and
obligations of the Borrower and, as applicable, the Guarantor, and the
Prepetition Liens (i) constitute valid, binding, enforceable and perfected first

 

7



--------------------------------------------------------------------------------

priority security interests and liens, subject only to the Permitted Liens (as
defined in the Prepetition Credit Agreement), but only to the extent such
Permitted Liens are valid, enforceable, non-avoidable liens and security
interests that are perfected prior to the Petition Date (or perfected after the
Petition Date to the extent permitted by Section 546(b) of the Bankruptcy Code),
which are not subject to avoidance, reduction, disallowance, impairment or
subordination pursuant to the Bankruptcy Code or applicable non-bankruptcy law
and which are senior in priority to the Prepetition Liens under applicable law
and after giving effect to any applicable subordination or intercreditor
agreements, and (ii) are not subject to avoidance, reduction, disallowance,
impairment or subordination pursuant to the Bankruptcy Code or applicable
non-bankruptcy law.

6. (i) The Prepetition Indebtedness constitutes the legal, valid and binding
obligation of the Borrower and the Guarantor, enforceable in accordance with its
terms; (ii) no objection, offset, defense or counterclaim of any kind or nature
to the Prepetition Indebtedness exists, and the Borrower or the Guarantor shall
not assert any claim, counterclaim, setoff or defense of any kind, nature or
description that would in any way affect the validity, enforceability and
non-avoidability of any of the Prepetition Indebtedness; and (iii) the
Prepetition Indebtedness and any amounts previously paid to the Prepetition
Agent or any Prepetition Lender on account thereof or with respect thereto, are
not subject to avoidance, reduction, disallowance, impairment or subordination
pursuant to the Bankruptcy Code or applicable non-bankruptcy law.

 

8



--------------------------------------------------------------------------------

7. The Prepetition Agent (on its behalf and on behalf of the Prepetition
Lenders) holds properly perfected security interests and Liens in and on the
Prepetition Collateral by the filing of UCC-1 financing statements, mortgages
and other required documents against the Borrower and such Prepetition
Collateral with the proper state and county offices for the perfection of such
security interests and Liens.

Subject to the time limitations specified in Paragraph 42 below, none of the
foregoing acknowledgments or agreements by the Debtors contained in this
Paragraph shall be binding on the Debtors’ estates, any Committee or any other
party (other than the Debtors) and shall not affect or limit the rights of any
Committee or any other party (other than the Debtors) to assert, pursue or
otherwise allege any of the Claims and Defenses (as hereinafter defined) against
the Prepetition Agent and the Prepetition Lenders in accordance with and subject
to the terms of this Final Order.

H. An immediate and critical need exists for the Borrower to obtain funds and
use cash collateral to continue the operation of its business. However, the use
of “cash collateral,” as defined by section 363(a) of the Bankruptcy Code and
including any and all prepetition and, subject to section 552 of the Bankruptcy
Code, postpetition proceeds of the Prepetition Collateral (“Cash Collateral”),
alone would be insufficient to meet the Borrower’s immediate postpetition
liquidity needs. The Borrower is unable to obtain the required funds (i) in the
forms of (w) unsecured credit or debt allowable under section 503(b)(1) of the
Bankruptcy Code, (x) an administrative expense pursuant to section 364(a) or
(b) of the Bankruptcy Code, (y) unsecured debt having the priority afforded by
section 364(c)(l) of the Bankruptcy Code or (z) debt secured only as described
in section 364(c)(2) or (3) of the

 

9



--------------------------------------------------------------------------------

Bankruptcy Code or (ii) on terms more favorable than those offered by the
Postpetition Lender under the DIP Financing Term Sheet, the Interim Order, this
Final Order and all other agreements, documents, notes or instruments delivered
pursuant hereto or thereto or in connection herewith or therewith, including,
without limitation, the DIP Budget (as defined in the DIP Financing Term Sheet)
and the collateral documents described in the DIP Financing Term Sheet
(collectively, the “Postpetition Financing Documents”).

I. The Debtors have requested that, pursuant to the terms of the Postpetition
Financing Documents, the Postpetition Lender make loans and advances and provide
other financial accommodations to the Borrower, and that the Prepetition Lenders
consent to the use of their Cash Collateral, to be used by the Borrower solely
in accordance with the terms of the Postpetition Financing Documents. The
ability of the Borrower to continue its business and reorganize under chapter 11
of the Bankruptcy Code depends upon the Borrower obtaining such financing and
using such Cash Collateral. The Borrower will suffer immediate and irreparable
harm if the requested postpetition financing is not available on a final basis.
The Postpetition Lender is willing to extend the DIP Financing on a
superpriority and first priority secured basis, as more particularly described
herein, pursuant to the terms and conditions of the Postpetition Financing
Documents. The Borrower’s and the Guarantor’s entry into the Postpetition
Financing Documents is fair and reasonable and is a sound, prudent exercise of
their respective business judgment consistent with their fiduciary duties. The
Postpetition Financing Documents were negotiated at arm’s length and in good
faith between the Borrower and the other Debtors and the Postpetition Lender and
the loans and advances provided for in the Postpetition Financing Documents
constitute reasonably equivalent value and fair consideration. Accordingly, the
relief requested in the Motion is necessary, essential and appropriate for the
continued operation of the

 

10



--------------------------------------------------------------------------------

Borrower’s businesses, the management and preservation of its assets and
properties, and the avoidance of irreparable harm to the Borrower, the operation
of its business and the Borrower’s estate and is in the best interests of the
Borrower, the Guarantor, and their respective estates and creditors.

J. In addition, the Postpetition Financing Documents provide, among other
things, that (i) granting Liens in the Postpetition Collateral or Prepetition
Collateral or any portion thereof to any other party pursuant to section 364 of
the Bankruptcy Code or otherwise, (ii) using the Postpetition Collateral,
Prepetition Collateral or Lender Funds except pursuant to the terms and
conditions of the Postpetition Financing Documents and this Final Order, and
(iii) incurring additional obligations having priority claims or Liens equal to
or senior in priority to the Adequate Protection Liens (as defined herein), are
Events of Default thereunder.

K. Based on the record before the Court, (i) the terms of the use of the
Prepetition Lenders’ Cash Collateral as provided in this Final Order and
(ii) the terms of the Postpetition Financing Documents, pursuant to which the
postpetition loans, advances and other credit and financial accommodations will
be made or provided to the Borrower by the Postpetition Lender, have been
negotiated at arms’ length and in “good faith,” as that term is used in section
364(e) of the Bankruptcy Code, and are in the best interests of the Borrower,
the Guarantor, their respective estates and creditors. The Postpetition Lender
is extending the DIP Financing to the Borrower, and the Prepetition Agent and
Prepetition Lenders are permitting the use of their Cash Collateral, in good
faith, and the Postpetition Lender is entitled to the benefits of the provisions
of section 364(e) of the Bankruptcy Code.

L. It is in the best interests of the Borrower’s estate that it be allowed to
finance its operations and use Cash Collateral under the terms and conditions
set forth herein and

 

11



--------------------------------------------------------------------------------

in the Postpetition Financing Documents. The relief requested by the Motion is
necessary to avoid immediate and irreparable harm to the Borrower’s estate, and
good, adequate and sufficient cause has been shown to justify the granting of
the relief requested herein, and the entry of this Final Order.

M. The Prepetition Agent and the Prepetition Lenders are prepared to consent to
the Borrower’s use of the Prepetition Lenders’ Cash Collateral and the granting
of the Postpetition Liens (as hereinafter defined) in the Prepetition Collateral
solely on the terms and conditions set forth in this Final Order, including the
approval and payment of the Adequate Protection Payments and the granting of the
Adequate Protection Liens (as defined herein), and the Postpetition Financing
Documents. The adequate protection provided herein to the Prepetition Agent and
the Prepetition Lenders and other benefits and privileges contained herein are
consistent with and authorized by the Bankruptcy Code and are necessary to
obtain the consent or non-objection of such parties.

N. The consent of the Prepetition Agent and the Prepetition Lenders to the
priming of their Prepetition Liens by the Postpetition Liens (as hereinafter
defined) is limited to such priming occurring pursuant to the Postpetition
Financing Documents, and shall not extend to any other postpetition financing or
to any modified version of the Postpetition Financing Documents (except to the
extent modified in this Final Order and only to the extent the Prepetition Agent
and the Required Banks (as defined in the Prepetition Credit Agreement) consent
to such modification).

O. The Postpetition Liens (as defined herein) granted pursuant to this Final
Order to the Postpetition Lender, are appropriate under section 364(d) of the
Bankruptcy Code because, among other things: (i) such security interests and
liens do not impair the interests of

 

12



--------------------------------------------------------------------------------

any holder of a valid, perfected, prepetition security interest or lien in the
property of the Borrower’s or the Guarantor’s estate, and/or (ii) the holders of
such valid, perfected, prepetition security interests and liens have consented
to the security interests and priming liens granted pursuant to this Final Order
to the Postpetition Lender.

P. Good cause has been shown for the entry of this Final Order pursuant to the
Bankruptcy Rules. The permission granted herein for the Borrower and the
Guarantor to execute the Postpetition Financing Documents, for the Borrower to
continue using Cash Collateral, and for the Borrower to obtain financing,
including on a priming lien basis, is necessary to avoid immediate and
irreparable harm to the Borrower, the Guarantor and their respective estates.
Entry of this Final Order is in the best interest of the Borrower, the
Guarantor, and their respective estates and creditors.

NOW, THEREFORE, IT IS HEREBY ORDERED:

1. Motion Granted. The Motion is granted on the terms and conditions set forth
herein. Any objections to the relief sought in the Motion that have not been
previously resolved or withdrawn are hereby overruled on their merits. This
Final Order shall become effective immediately upon its entry. To the extent the
terms of the other Postpetition Financing Documents differ in any material
respect from the terms of this Final Order, this Final Order shall control.

2. Postpetition Financing Documents. The Borrower is hereby (i) authorized to
enter into the DIP Financing Term Sheet and the other Postpetition Financing
Documents, and (ii) authorized to borrow funds up to the Interim Amount of
$1,500,000.00 following the entry of the Interim Order and, following the entry
of this Final Order, up to an aggregate amount of $4,500,000.00, incur debt,
reimbursement obligations and other obligations,

 

13



--------------------------------------------------------------------------------

grant Liens, make deposits, provide indemnities and otherwise perform its
obligations in accordance with the terms and conditions of the Postpetition
Financing Documents; provided, however, in no event shall Postpetition Lender be
required to fund more than the Borrower’s Allocated Share (as hereinafter
defined) of overhead, professional fees and other expenses shared with Non-USBIO
Debtors. The Postpetition Financing Documents may be amended, modified,
supplemented or the provisions thereof waived in accordance with their terms,
without further order of this Court or notice to any party; provided, however,
that the U.S. trustee and the Committee shall have been given five (5) days
written notice of any amendment, modification or supplement and shall not have
raised an objection prior to any such amendment, modification or supplement
becoming effective. All obligations owed to the Postpetition Lender under, or in
connection with, the Postpetition Financing Documents, including, without
limitation, all loans, advances, other indebtedness, obligations and amounts
(contingent or otherwise) owing from time to time under or in connection with
the Postpetition Financing Documents, and any and all other obligations at any
time incurred by the Borrower or the Guarantor to the Postpetition Lender are
defined and referred to herein as the “Postpetition Obligations.”

3. Guarantor. The Guarantor is hereby (i) authorized to enter into the DIP
Financing Term Sheet and the other applicable Postpetition Financing Documents,
(ii) deemed to have irrevocably guaranteed the payment and performance of the
Borrower’s Postpetition Obligations and to have granted the Postpetition Lender
a security interest in all of the Guarantor’s prepetition and postpetition
assets to secure such guarantee, and (iii) authorized to incur debt,
reimbursement obligations and other obligations, make deposits, provide
indemnities and otherwise perform its obligations in accordance with the terms
and conditions of the Postpetition Financing Documents.

 

14



--------------------------------------------------------------------------------

4. Conditions Precedent. The Postpetition Lender shall have no obligation to
lend under the DIP Financing Term Sheet unless and until the conditions
precedent set forth therein have been satisfied.

5. Use of Cash Collateral. Subject to the terms and conditions set forth in this
Final Order, the Borrower is authorized, pursuant to section 363(c)(2)(B) of the
Bankruptcy Code, to use the Prepetition Lenders’ Cash Collateral for the period
of time from the date of the Interim Order until the occurrence of a
“Termination Event,” which shall mean the earliest to occur of (i) the
occurrence of the Maturity Date, (ii) the determination by the Postpetition
Lender to terminate the DIP Financing following the occurrence of an Event of
Default, (iii) the date on which this Final Order is not in full force and
effect, (iv) the date on which any Cash Collateral is not expended in accordance
with the provisions of this Final Order, or the DIP Budget (as in effect on the
date hereof) or the DIP Financing Term Sheet (as in effect on the date hereof),
(v) the date on which the Borrower seeks or receives authorization from this
Court to borrow more than the principal amount of $4,500,000.00 (inclusive of
borrowings authorized under the Interim Order) under the Postpetition Financing
Documents or any other financing arrangements prior to, on or after entry of
this Final Order without being authorized, directed and required, as a condition
to such additional borrowings, to immediately and indefeasibly repay and satisfy
in full, in cash all of the Postpetition Obligations from the proceeds of such
additional borrowings, (vi) the date on which the Borrower’s or the Guarantor’s
Chapter 11 Case is converted to a case under chapter 7 of the Bankruptcy Code,
(vii) the date on which a trustee or examiner with expanded powers is appointed
in the Borrower’s or the Guarantor’s Chapter 11 Case, or (viii) the date on
which the Borrower or the Guarantor fails to make any payments to the
Prepetition Lenders when due in accordance with this Final Order.

 

15



--------------------------------------------------------------------------------

6. Limitation on Use of Cash Collateral. Notwithstanding anything herein to the
contrary and except as permitted by Paragraph 28 herein, for so long as the
Borrower is authorized to use the Prepetition Lenders’ Cash Collateral, no Cash
Collateral of the Prepetition Lenders may be used directly or indirectly by the
Borrower, any Committee or any other Debtor or other person or entity to object
to or contest in any manner the Prepetition Indebtedness or Prepetition Liens,
or to assert or prosecute any actions, claims or causes of action (including,
without limitation, any claims or causes of action under chapter 5 of the
Bankruptcy Code) against any of the Prepetition Agent or Prepetition Lenders
without the consent of the applicable Prepetition Agent and the Prepetition
Lenders.

7. Binding Effect. Upon the entry of this Final Order, the DIP Financing Term
Sheet, and, subject to this Final Order, upon execution and delivery of the
other Postpetition Financing Documents, the DIP Financing Term Sheet and the
other Postpetition Financing Documents, respectively, shall constitute valid and
binding obligations of the Borrower and, as applicable, the Guarantor,
enforceable against the Borrower or the Guarantor, as applicable, in accordance
with their terms. No obligation, payment, transfer or grant of security under
this Final Order or the other Postpetition Financing Documents shall be stayed,
restrained, voided or recovered under the Bankruptcy Code or any applicable
nonbankruptcy law, or subjected to any defense, reduction, setoff, recoupment or
counterclaim.

8. Adequate Protection Payments. As such term is used in this Final Order,
“Adequate Protection Payments” means payments made by the Borrower or the
Guarantor subject to the right of any interested party other than the Debtors to
later assert that such payments should be reallocated to principal pursuant to
section 506 of the Bankruptcy Code, to (i) pay accrued and unpaid interest on
the Prepetition Indebtedness at the times and at

 

16



--------------------------------------------------------------------------------

the rate specified in the Prepetition Credit Agreement (other than the Default
Rate as defined in the Prepetition Credit Agreement), and (ii) reimburse all
pre- and postpetition reasonable costs and expenses, including but not limited
to any reasonable attorneys’, accountants’, financial advisors’ and other fees
and expenses that are chargeable or reimbursable pursuant to the Prepetition
Credit Agreement or any other Prepetition Financing Document, of the Prepetition
Agent under the Prepetition Credit Agreement. Counsel for the Postpetition
Lender shall submit summaries of their invoices (generally describing work
performed but excluding detailed time entries) to the U.S. Trustee and counsel
for the Committee at the same time their invoices are submitted to the
Prepetition Lender. The U.S. Trustee and the Committee shall have 10 calendar
days from receipt of such invoice summaries to file an objection to them with
the Court. If no objection is timely filed, the fees and expenses will be deemed
reasonable and shall be promptly paid by the Borrower or the Guarantor.

9. Additional Adequate Protection Liens and Claims.

(a) If the Postpetition Lender pays or funds the Borrower’s payment of any
portion of a Non-USBIO Debtor’s pro rata share, determined based on such
Debtor’s nameplate production capacity divided by the aggregate nameplate
production capacity of all Debtors (“Debtor’s Allocated Share”), of the general,
administrative, and overhead expenses of all of the Debtors, or subject to the
provisions of Paragraph 27 hereof for such Debtor’s Allocated Share of fees and
expenses payable to Professionals (as defined herein), such payment or funding
will automatically create a reimbursement obligation in favor of the
Postpetition Lender that is absolutely and undisputedly owed to the Postpetition
Lender by the Non-USBIO Debtor (each a “Reimbursement Obligation”). For purposes
of this Paragraph 9, the term “Non-USBIO Debtor” means any Debtor that

 

17



--------------------------------------------------------------------------------

is not VeraSun Dyersville, LLC, VeraSun Janesville, LLC, VeraSun Hankinson, LLC,
VeraSun Ord, LLC, VeraSun Central City, LLC, VeraSun Albert City, LLC or VeraSun
Woodbury, LLC. For purposes of this Paragraph 9, “ASA DIP Facility” means that
certain secured postpetition debtor-in-possession loan being provided to ASA
Albion, LLC, ASA Bloomingburg, LLC, ASA Linden, LLC and ASA OpCo Holdings, LLC
by WestLB AG, New York Branch, acting as Administrative Agent, Lead Arranger and
Sole Lead Bookrunner for itself and a syndicate of financial instututions party
thereto (the “ASA DIP Lenders”); and “VSE DIP Facility” means that certain
secured postpetition debtor-in-possession loan in the aggregate principal amount
of $196.54 million being provided to VeraSun Energy Corporation and the other
Debtors party to that certain Priming Superpriority Debtor-In-Possession Credit
Agreement dated November 28, 2008 by and among such Debtors, Wayzata
Opportunities Fund II, LP, Wayzata Opportunities Fund Offshore II, LP, Trillogy
Portfolio Company, LLC, Trilogy Special Situations Master Fund, Ltd., Mariner
LDC, AIG Global Investments Corp. and AIG SunAmerica Asset Management Corp., et
al. (the “VSE DIP Lenders”)

(b) As security for the full and timely payment and performance of all
Reimbursement Obligations as and when due, each such payment of a Debtor’s
Allocated Share will at all times in each case, be subject to the Carve-Out:
(i) pursuant to section 364(c)(1) of the Bankruptcy Code, be entitled to a
superpriority claim with priority over any and all other claims (other than
(w) the postpetition Liens of the ASA DIP Lenders under the ASA DIP Facility and
the VSE DIP Lenders under the VSE DIP Facility, (x) the prepetition Liens and
any Liens junior to such prepetition Liens on such Non-USBIO Debtor’s
postpetition collateral and prepetition collateral, (y) claims (if any) granted
in

 

18



--------------------------------------------------------------------------------

favor of the ASA DIP Lenders under the ASA DIP Facility and the VSE DIP Lenders
under the VSE DIP Facility, and (z) superpriority claims granted in connection
with adequate protection Liens with respect to prepetition Liens that are primed
or cash collateral that is utilized and any Liens permitted under the financing
documents relating thereto that are permitted to be senior to any ASA DIP
Facility or the VSE DIP Facility) against such Non-USBIO Debtor, now existing or
hereafter arising, of any kind whatsoever, including any and all administrative
expenses or other claims of the kind specified in or arising under sections 105,
326, 328, 330, 331, 503(b), 506(c), 507, 546(c), 726, 1113 or 1114 of the
Bankruptcy Code, whether or not such expenses or claims may become secured by a
judgment Lien or other non-consensual Lien, levy or attachment, and shall at all
times be senior to the rights of such Non-USBIO Debtor, such Non-USBIO Debtor’s
estate and any successor trustee, estate representative or any creditor, in the
Chapter 11 Cases or any subsequent cases or proceedings under the Bankruptcy
Code; (ii) pursuant to section 364(c)(2) of the Bankruptcy Code, be secured by a
perfected first priority Lien on all prepetition collateral and postpetition
collateral of such Non-USBIO Debtor that is not subject to a valid Lien in
existence on the Petition Date, that (A) was perfected and non-avoidable on the
Petition Date or (B) is subsequently perfected pursuant to section 546(b) of the
Bankruptcy Code, which Lien shall be junior in priority only to Liens (if any)
granted pursuant to sections 364(c)(2), 364(c)(3) or 364(d)(1) of the Bankruptcy
Code in favor of the VSE DIP Lenders or the ASA DIP Lenders, as the case may be,
and any adequate protection Liens with respect to prepetition Liens that are
primed, or cash collateral that is utilized and any Liens permitted under the
financing documents relating thereto that are permitted to be senior

 

19



--------------------------------------------------------------------------------

to any ASA DIP Facility or VSE DIP Facility; (iii) pursuant to section 364(c)(3)
of the Bankruptcy Code, be secured by a perfected junior Lien (together with the
Lien granted pursuant to the preceding subparagraph (ii), the “Allocated Share
Liens”) on all prepetition collateral and postpetition collateral that is
subject and subordinate to a valid Lien in existence on the Petition Date, that
(A) was perfected and non-avoidable on the Petition Date or (B) is subsequently
perfected pursuant to section 546(b) of the Bankruptcy Code, which Lien shall be
subject and subordinate to Liens (if any) granted pursuant to sections
364(c)(2), 364(c)(3) or 364(d)(1) of the Bankruptcy Code in favor of the VSE DIP
Lenders or the ASA DIP Lenders, as the case may be, and any adequate protection
Liens with respect to prepetition Liens that are primed or cash collateral that
is utilized and any Liens permitted under the financing documents relating
thereto that are permitted to be senior to any ASA DIP Facility or VSE DIP
Facility; and (iv) be subject to the absolute right of the Postpetition Lender
and the Borrower to set off the amount of any indebtedness or other obligation
owed to such Non-USBIO Debtor by the Borrower against the amount of all
Reimbursement Obligations owed to the Postpetition Lender or the Borrower by
such Non-USBIO Debtor.

(c) In the event that any NON-USBIO Debtor disputes the asserted amount of any
Reimbursement Obligation, such NON-USBIO Debtor shall promptly pay or satisfy in
accordance with the postpetition financing documents the portion of the
NON-USBIO Debtor’s Reimbursement Obligation that is not disputed, and promptly
thereafter submit the dispute to the Bankruptcy Court for resolution.

 

20



--------------------------------------------------------------------------------

(d) The superpriority claims and Allocated Share Liens shall not be satisfied or
payable from any causes of action arising under chapter 5 of the Bankruptcy Code
or any proceeds thereof.

(e) In the event of a sale of any prepetition collateral or postpetition
collateral pursuant to which all Liens that are senior in priority to the
Allocated Share Liens on such prepetition collateral or postpetition collateral
are released by the holders of such Liens, the Allocated Share Liens shall be
deemed to be automatically released.

(f) Notwithstanding anything in this Final Order or the other Postpetition
Financing Documents to the contrary, the Postpetition Lender and the Prepetition
Lenders acknowledge that the Borrower, the Postpetition Collateral and the
Prepetition Collateral may be subject to claims and Liens in favor of the VSE
DIP Lenders or the ASA DIP Lenders that are of the same types and amounts as the
Reimbursement Obligations and: (i) that are junior to (w) the Postpetition
Liens, (x) the Prepetition Liens and any Liens junior to such Prepetition Liens,
(y) the superpriority claims granted in favor of the Postpetition Lender, and
(z) the superpriority claims granted in connection with Adequate Protection
Liens with respect to Prepetition Liens that are primed or Cash Collateral that
is utilized and any Liens permitted under the financing documents relating
thereto that are permitted to be senior to the DIP Financing, now existing or
hereafter arising, of any kind whatsoever; and (ii) which Liens shall be junior
in priority only to Liens granted pursuant to sections 364(c)(2), 364(c)(3) or
364(d)(1) of the Bankruptcy Code in favor of the Postpetition Lenders, and the
Adequate Protection Liens with respect to the Prepetition Liens that are primed,
or cash collateral that is utilized and any Liens permitted under the financing
documents relating thereto that are permitted to be senior to DIP Financing.

 

21



--------------------------------------------------------------------------------

(g) The Postpetition Lender, with respect only to the Liens granted in this
Paragraph 9, shall not (i) contest, protest, or object to any motion for relief
from the automatic stay filed by the holders of liens senior to such silent
liens, (ii) contest, protest or object to any foreclosure proceeding or action
brought by the holders of liens senior to such silent liens or any other
exercise by the holders of liens senior to such silent liens of any rights and
remedies relating to the collateral subject to such senior liens or otherwise,
(iii) object to the forbearance by holders of the senior liens from bringing or
pursuing any foreclosure proceeding, claim or action or any other exercise of
any rights or remedies relating to the collateral subject to the senior liens or
otherwise, (iv) oppose or vote against any plan of reorganization for which the
holders of senior liens vote in favor, or (v) take any action that would impede
or impair the rights or remedies of the holders of liens senior to such silent
liens with respect to such liens or claim secured by such liens.

10. Use of Lender Funds. The Borrower shall use Cash Collateral and the loans or
advances made under, or in connection with, the DIP Financing Term Sheet and the
other Postpetition Financing Documents for the period of time from the date
hereof until the occurrence of a Termination Event, solely as provided in this
Final Order or in the DIP Financing Term Sheet and the other Postpetition
Financing Documents. From and after the Petition Date, amounts loaned and
advanced under, or in connection with, the DIP Financing Term Sheet and the
other Postpetition Financing Documents (the “Postpetition Loans”) and all
proceeds of the Postpetition Collateral and Prepetition Collateral, including,
without limitation, all of the Borrower’s existing or future cash and Cash
Collateral (collectively, the “Lender

 

22



--------------------------------------------------------------------------------

Funds”), shall not, directly or indirectly, be used to pay expenses of the
Borrower or any of the other Debtors or otherwise disbursed except (i) to make
the Adequate Protection Payments, (ii) for those expenses and/or disbursements
that are expressly permitted under the DIP Financing Term Sheet and the other
Postpetition Financing Documents and any DIP Budget approved by the Postpetition
Lender (as such DIP Budget may be extended, varied, supplemented or otherwise
modified in accordance with the provisions of the DIP Financing Term Sheet and
the other Postpetition Financing Documents), (iii) for compensation and payment
of fees and expenses owed to the Postpetition Lender, including, without
limitation, any reasonable fees relating to attorneys, accountants, financial
advisors, appraisers, and counsel for each participant lender in the
Postpetition Loan, and other fees and expenses that are chargeable or
reimbursable pursuant to the DIP Financing Term Sheet and this Final Order or
the other Postpetition Financing Documents, of the Postpetition Lender in
accordance with the DIP Financing Term Sheet and the other Postpetition
Financing Documents, (iv) for payment of the Borrower’s pro rata share,
determined based on the Borrower’s nameplate production capacity divided by the
aggregate nameplate capacity of all Debtors (“Borrower’s Allocated Share”), of
the general, administrative, and overhead expenses of all of the Debtors, and
(v) subject to the provisions of Paragraph 27 hereof, for the Borrower’s
Allocated Share of fees and expenses payable to professionals retained by the
Borrower or any Committee and approved by the Bankruptcy Court pursuant to
sections 330 or 331 of the Bankruptcy Code (collectively, the “Professionals”);
provided, however, that the foregoing shall not be construed as consent to the
allowance of any of the amounts referred to in the preceding clause (iv) and
shall not affect the right of any party in interest to object to the allowance
and payment of any such amounts.

 

23



--------------------------------------------------------------------------------

11. Limitation on Use of Lender Funds. Notwithstanding anything herein to the
contrary and except as permitted by Paragraph 28 herein, no Lender Funds may be
used directly or indirectly by the Borrower or any of the other Debtors, any
Committee or any other person or entity to (i) object to or contest in any
manner the Postpetition Obligations, the Postpetition Liens, the Prepetition
Indebtedness, the Prepetition Liens, or Liens granted to the Prepetition Agent
hereunder, (ii) assert or prosecute any actions, claims or causes of action
(including, without limitation, any claims or causes of action under chapter 5
of the Bankruptcy Code) against any of the Postpetition Lender, the Prepetition
Lenders or the Prepetition Agent, (iii) seek authorization for any party to use
any of the Cash Collateral of the Postpetition Lender without the consent of the
Postpetition Lender, (iv) obtain Liens that are senior to, or on a parity with,
or junior (except as otherwise provided in Paragraph 9), to the Liens of the
Postpetition Lender or the Prepetition Agent in the Postpetition Collateral or
the Prepetition Collateral of the Borrower, as applicable, or any portion
thereof, or (v) obtain Liens that are senior to or on a parity with the Liens of
the Postpetition Lender in the Postpetition Collateral of the Guarantor or any
portion thereof.

12. Additional Agreements. In addition to complying with all provisions of the
DIP Financing Term Sheet, the other Postpetition Financing Documents, and the
Final Order, the Borrower is hereby authorized and directed to enter into any
additional agreements providing for the establishment of lockboxes, blocked
accounts or similar arrangements requested by the Postpetition Lender for
purposes of facilitating cash collections from the Borrower in accordance with
the terms of the DIP Financing Term Sheet and the other Postpetition Financing
Documents; provided, however, the Committee shall have been given five (5) days
written notice of any such agreements and shall not have raised an objection
prior to any such agreement becoming effective.

 

24



--------------------------------------------------------------------------------

13. Sections 506(c) and 552(b). (i) The Postpetition Lender shall be entitled to
all of the rights and benefits of section 552(b) of the Bankruptcy Code, and the
“equities of the case” exception under section 552(b) of the Bankruptcy Code
shall not apply to the Postpetition Lender with respect to proceeds, products,
offspring or profits of any of the Postpetition Collateral or the Prepetition
Collateral, and (ii) no costs or expenses of administration which have been or
may be incurred in the Chapter 11 Cases at any time shall be charged against the
Postpetition Collateral or the Prepetition Collateral, the Prepetition Agent,
the Prepetition Lenders, the Postpetition Lender, or any of their respective
claims pursuant to Sections 105 or 506(c) of the Bankruptcy Code, or otherwise
(except as provided in Paragraph 9), without the prior written consent, as
applicable, of the Prepetition Agent, the Prepetition Lenders, or the
Postpetition Lender, and no such consent shall be implied from any other action,
inaction, or acquiescence by any such agents or lenders.

14. Interest. Interest on the Postpetition Obligations shall be secured in the
manner specified in Paragraph 17 herein, shall accrue at the rates (including
any default rates), and shall be paid in accordance with the terms and
provisions of the Postpetition Financing Documents.

15. Costs, Expenses and Fees. Subject to Paragraph 39 herein, any and all
reasonable costs, expenses and fees paid or required to be paid to the
Postpetition Lender, including fees relating to financial advisors, appraisers,
counsel and local counsel for the Postpetition Lender, and counsel for each
participant lender in the Postpetition Loan, in connection with the DIP
Financing Term Sheet and the other Postpetition Financing Documents are hereby
authorized and shall be paid in accordance with the terms and provisions of the
DIP Financing Term Sheet and the other Postpetition Financing Documents.

 

25



--------------------------------------------------------------------------------

16. Priority of Postpetition Obligations. All Postpetition Obligations (subject
only to the Carve-Out (as defined below)) hereby constitute, under
section 364(c)(1) of the Bankruptcy Code, allowed superpriority administrative
expense claims against the Borrower and the Guarantor having priority over all
administrative expenses of the kind specified in, or ordered pursuant to, any
provision of the Bankruptcy Code, including, without limitation, those specified
in, or ordered pursuant to, sections 105, 326, 328, 330, 365, 503(b), 507(a),
507(b), 546(c), 726 and 1114 of the Bankruptcy Code, or otherwise (whether
incurred in the Chapter 11 Cases or following any conversion thereof to a case
under chapter 7 of the Bankruptcy Code or any other proceeding related hereto or
thereto), which superpriority claims shall, subject to the Carve-Out, be payable
from and have recourse to all prepetition and postpetition property of the
Borrower, the Guarantor and all proceeds thereof, excluding any avoidance
actions under chapter 5 of the Bankruptcy Code and the proceeds thereof.

17. Postpetition Liens. As security for the Postpetition Obligations, the
Postpetition Lender is hereby granted valid, binding, enforceable, first
priority and perfected Liens (the “Postpetition Liens”) in the Postpetition
Collateral and the Prepetition Collateral. Subject to the Carve-Out, the
Postpetition Liens (A) shall constitute first priority liens in and to all
Postpetition Collateral and Prepetition Collateral pursuant to section 364(c)(2)
of the Bankruptcy Code; (B) shall (x) be senior to and prime the Prepetition
Liens and any Liens, setoff rights or recoupment rights junior to such
Prepetition Liens on the Borrower’s Postpetition and Prepetition Collateral,
(y) be senior to and prime all other postpetition liens on the Guarantor’s
Postpetition Collateral, and (z) be senior to and prime all Adequate Protection
Liens (as defined

 

26



--------------------------------------------------------------------------------

herein) ((x), (y) and (z) above, collectively, the “Primed Liens”) pursuant to
section 364(d)(1) of the Bankruptcy Code; and (C) shall be immediately junior in
priority to any and all valid, perfected, enforceable and non-avoidable Liens,
setoff rights or recoupment rights (other than the Primed Liens) on assets of
the Borrower or the Guarantor in existence as of the Petition Date with priority
over the Prepetition Liens and the Prepetition Lenders where such Prepetition
Liens were properly perfected prior to the Petition Date or for which perfection
relates back under Section 546(b) of the Bankruptcy Code (collectively, the
“Non-Primed Liens”), pursuant to section 364(c)(3) of the Bankruptcy Code. No
other person or entity shall receive or be granted any Liens of any type or
nature, whether senior to, on parity with, or junior (except as provided in
Paragraph 9), to the Postpetition Liens, on any of the Borrower’s Postpetition
Collateral or Prepetition Collateral, except only Permitted Liens (as defined in
the Prepetition Credit Agreement), and no other person or entity shall receive
or be granted any Liens of any type or nature, whether senior to or on parity
with the Postpetition Liens on any of the Guarantor’s Postpetition Collateral.

18. Additional Documents. The Borrower and the Guarantor shall execute and
deliver to the Postpetition Lender all such agreements, financing statements,
instruments and other documents as the Postpetition Lender may reasonably
request to evidence, confirm, validate or perfect the Liens granted pursuant
hereto.

19. Liens Valid. All Liens granted herein and in the other Postpetition
Financing Documents to or for the benefit of the Postpetition Lender shall
pursuant to this Final Order be, and they hereby are, valid, enforceable and
perfected, effective as of the Petition Date, and (notwithstanding any
provisions of any agreement, instrument, document, the Uniform Commercial Code
or any other relevant law or regulation of any jurisdiction) no further notice,

 

27



--------------------------------------------------------------------------------

filing or other act shall be required to effect such perfection, and all Liens
on deposit accounts or securities accounts shall, pursuant to this Final Order
be, and they hereby are, deemed to confer “control” for purposes of
sections 8-106, 9-104 and 9-106 of the applicable Uniform Commercial Code as in
effect as of the date hereof in favor of the Postpetition Lender; provided,
however, that if the Postpetition Lender shall, in its sole discretion, choose
to require the execution of and/or filing (as applicable) of any such mortgages,
financing statements, notices of Liens and other similar instruments and
documents, all such mortgages, financing statements, notices of Liens or other
similar instruments and documents shall be deemed to have been executed, filed
and/or recorded at the time and on the date of the Petition Date. Each and every
federal, state and local government agency or department may accept the entry by
this Court of this Final Order as evidence of the validity, enforceability and
perfection on the Petition Date of the Liens granted herein, in the DIP
Financing Term Sheet, and the other Postpetition Financing Documents to the
Postpetition Lender; provided, further that, with the exception of priming the
Prepetition Liens, nothing herein is intended to affect the validity,
enforceability or perfection of the Prepetition Liens, which validity,
enforceability or perfection (if any) shall be preserved.

20. Priority of Liens. Subject to the Carve-Out and except as provided in
Paragraph 17, the Postpetition Liens shall not be (i) subject to any Lien that
is avoided and preserved for the benefit of the Debtors’ estates under section
551 of the Bankruptcy Code or (ii) subordinated to or made pari passu with any
other Lien under section 364(d) of the Bankruptcy Code or otherwise. An Event of
Default shall occur if any claim or Lien (other than the Carve-Out) having a
priority superior to, on parity with, or junior (except as otherwise provided in
Paragraph 9) to those granted by this Final Order on the Borrower’s Prepetition
or Postpetition Collateral, or having a priority superior to or on parity with
those granted by this

 

28



--------------------------------------------------------------------------------

Final Order on the Guarantor’s Postpetition Collateral, with respect to the
Postpetition Obligations shall be granted or allowed prior to the indefeasible
payment in full in cash of the Postpetition Obligations and until the Adequate
Protection Payments have been indefeasibly made.

21. Priority to Adequate Protection Liens. Notwithstanding anything to the
contrary herein, in the DIP Financing Term Sheet or in any other Postpetition
Financing Document, or in any Prepetition Financing Document, subject to the
Carve-Out, the Postpetition Liens and the superpriority claims granted to the
Postpetition Lender hereunder and under the DIP Financing Term Sheet and the
other Postpetition Financing Documents are and shall be at all times (including,
without limitation, after the occurrence of a Termination Event) senior and
prior in all respects to the Adequate Protection Liens (as hereinafter defined),
all other Liens securing any Prepetition Indebtedness, in all cases, whether
granted under this Final Order, the Prepetition Financing Documents, or
otherwise, and any other obligations in respect of adequate protection and all
other claims held by the Prepetition Agent and Prepetition Lenders (including,
without limitation any superpriority claims), in each case, whether arising
under or related to the Prepetition Financing Documents, the Interim Order, this
Final Order or otherwise.

22. Survival of Liens. The obligations of the Borrower and the Guarantor in
respect of the Postpetition Obligations, and the claims and Liens granted to or
for the benefit of the Postpetition Lender, the Prepetition Lenders and the
Prepetition Agent pursuant to this Final Order, the DIP Financing Term Sheet and
the other Postpetition Financing Documents, shall not be discharged by the entry
of an order (a) confirming a chapter 11 plan in the Borrower’s or the
Guarantor’s Chapter 11 Case or (b) converting any of the Chapter 11 Cases to a
case under chapter 7 of the Bankruptcy Code. The DIP Financing Term Sheet and
the other Postpetition

 

29



--------------------------------------------------------------------------------

Financing Documents provide that an Event of Default shall occur if any chapter
11 plan in the Borrower’s or the Guarantor’s Chapter 11 Case is confirmed and
becomes effective unless such plan provides that the Postpetition Obligations
shall be paid in full in cash on or before the effective date of such plan,
unless the Postpetition Lender shall otherwise consent in writing prior to the
effective date of such plan.

23. Survival After Dismissal. An Event of Default shall occur if any Debtor
seeks an order dismissing the Borrower’s or the Guarantor’s Chapter 11 Case
without the consent of the Postpetition Lender and prior to the indefeasible
payment in full in cash and satisfaction in the manner provided in the DIP
Financing Term Sheet and the other Postpetition Financing Documents of all
obligations and indebtedness owing to the Postpetition Lender. If an order
dismissing the Borrower’s or the Guarantor’s Chapter 11 Case under section 1112
of the Bankruptcy Code or otherwise is at any time entered, such order shall
provide (in accordance with sections 105 and 349(b) of the Bankruptcy Code) that
(i) the claims and Liens granted pursuant to this Final Order to the
Postpetition Lender shall continue in full force and effect and shall maintain
their priorities as provided in this Final Order until all obligations in
respect thereof shall have been indefeasibly paid in full in cash and satisfied
in the manner provided in the DIP Financing Term Sheet and the other
Postpetition Financing Documents (and that such claims and Liens shall,
notwithstanding such dismissal, remain binding on all parties in interest), and
(ii) the claims and Liens granted pursuant to this Final Order to or for the
benefit of the Prepetition Agent and Prepetition Lenders shall continue in full
force and effect and shall maintain their priorities as provided in this Final
Order (and that such claims and Liens shall, notwithstanding such dismissal,
remain binding on all parties in interest).

 

30



--------------------------------------------------------------------------------

24. Survival After Conversion. The provisions of this Final Order, including the
grant of claims and Liens to or for the benefit of the Postpetition Lender, the
Prepetition Agent and the Prepetition Lenders, and any actions taken pursuant
hereto shall survive the entry of any order converting the Borrower’s or the
Guarantor’s Chapter 11 Case to a case under chapter 7 of the Bankruptcy Code.

25. Survival of Lien Priority. Based on the findings set forth in this Final
Order and in accordance with section 364(e) of the Bankruptcy Code, in the event
that any or all of the provisions of this Final Order, the DIP Financing Term
Sheet, or any other Postpetition Financing Documents are hereafter modified,
amended or vacated by a subsequent order of this or any other Court, no such
modification, amendment or vacation shall affect the validity, enforceability or
priority of any Lien or claim authorized or created hereby or thereby or any
Postpetition Obligations incurred hereunder or thereunder. Notwithstanding any
such modification, amendment or vacation, any Postpetition Obligations incurred
and any claim granted to the Postpetition Lender hereunder or under the DIP
Financing Term Sheet, or the other Postpetition Financing Documents arising
prior to the effective date of such modification, amendment or vacation shall be
governed in all respects by the original provisions of this Final Order, the DIP
Financing Term Sheet and the other Postpetition Financing Documents, and the
Postpetition Lender shall be entitled to all of the rights, remedies, privileges
and benefits, including the Liens and priorities granted herein and therein,
with respect to any such Postpetition Obligations and claim.

26. Survival of Final Order. The provisions of this Final Order and any actions
taken pursuant hereto shall survive entry of any order which may be entered
(i) confirming any plan of reorganization in these Chapter 11 Cases if the
Postpetition

 

31



--------------------------------------------------------------------------------

Obligations have not been indefeasibly paid in full, (ii) converting any or all
of these Chapter 11 Cases to a case or cases under chapter 7 of the Bankruptcy
Code, or (iii) dismissing any or all the Chapter 11 Cases, and the terms and
provisions of this Final Order, including, but not limited to, the financing
protections granted hereunder, shall continue in full force and effect
notwithstanding the entry of such order, and such protections shall retain their
effect as provided by this Final Order until all obligations of the Borrower
pursuant to this Final Order are indefeasibly paid in full and discharged (such
payment being without prejudice to any terms or provisions contained in this
Final Order which survive such discharge by its terms).

27. Carve-Out. The claims granted hereunder to the Postpetition Lender, the
Postpetition Liens and any claims or Liens ranking pari passu with or junior
(including the claims and Liens provided for in Paragraph 9) in priority to such
claims of the Postpetition Lender and the Postpetition Liens shall be subject to
payment of the Carve-Out. As used in this Final Order, “Carve-Out” means the sum
of (i) all fees required to be paid to the Clerk of the Bankruptcy Court and to
the Office of the United States Trustee pursuant to 28 U.S.C. § 1930 in the
Borrower’s Chapter 11 Case, plus (ii) $167,000.00, plus (iii) the aggregate
amount of the Borrower’s Allocated Share of any budgeted, accrued, but unpaid,
fees and expenses of the Professionals existing as of the Carve-Out Date to the
extent previously or subsequently approved by the Bankruptcy Court; provided
that the Carve-Out may only be used for the payment of the Borrower’s Allocated
Share of fees and expenses of Professionals. Prior to the Carve-Out Date,
subject to entry of an appropriate order of the Bankruptcy Court (in form and
substance reasonably acceptable to the Postpetition Lender), the Borrower shall
be permitted to use proceeds of the Postpetition Loans to pay the Borrower’s
Allocated Share of compensation and reimbursement of budgeted expenses allowed
and payable to Professionals under sections

 

32



--------------------------------------------------------------------------------

330 and 331 of the Bankruptcy Code in accordance with the DIP Financing Term
Sheet, the DIP Budget, and the Carve-Out shall not be reduced by the amount of
any compensation or reimbursement of costs and expenses accrued, incurred,
awarded or paid prior to the occurrence of the Carve-Out Date; provided, further
that, notwithstanding the foregoing, following the Carve-Out Date, any amounts
paid to Professionals by any means will reduce the Carve-Out on a
dollar-for-dollar basis; and provided, further, that nothing herein shall be
construed to impair the ability of any party to object to any of the fees,
expenses, reimbursement, or compensation sought by the Professionals. As used
herein “Carve-Out Date” means the date that is the earlier of (x) the Borrower’s
receipt of a written notice of an Event of Default from the Postpetition Lender
(with a copy to be sent to counsel for the Committee) under the DIP Financing
Term Sheet or any other Postpetition Financing Documents or (y) the Maturity
Date. The Postpetition Lender shall be entitled to maintain reserves against
borrowing availability on account of the Carve-Out as may be more fully provided
in the DIP Financing Term Sheet and the other Postpetition Financing Documents.

28. Limitation on Use of Postpetition Loans, Carve-Out or Cash Collateral. None
of the Postpetition Loans, Carve-Out or Cash Collateral may be used to challenge
the amount, validity, perfection, priority or enforceability of, or assert any
defense, counterclaim or offset to the DIP Financing Term Sheet or the other
Postpetition Financing Documents and the Prepetition Financing Documents or the
claims, security interests and liens of the Postpetition Lender, the Prepetition
Agent or the Prepetition Lenders with respect thereto or otherwise to litigate
(including, without limitation, commencing adversary proceedings, motions,
contested matters, arbitrations, mediations, or other similar proceedings)
against any of the Postpetition Lender or the Prepetition Lenders.
Notwithstanding the foregoing, the Committee

 

33



--------------------------------------------------------------------------------

may spend up to an aggregate amount not to exceed $33,300 of the Carve-Out to
investigate any potential claims against the Prepetition Agent or Prepetition
Lenders, and any potential defenses to their claims, security interests, and
liens.

29. Proceeds of Subsequent Financing or Sale. If at any time prior to the
repayment in full of all Postpetition Obligations, including subsequent to the
confirmation of any plan in the Borrower’s or the Guarantor’s Chapter 11 Case,
the Borrower, the Guarantor, or any trustee or any examiner with expanded powers
or any responsible officer subsequently appointed in the Borrower’s or the
Guarantor’s Chapter 11 Case, shall obtain credit or incur debt pursuant to
section 364(b), 364(c) or 364(d) of the Bankruptcy Code in violation of the
terms of the Interim Order or this Final Order or shall receive proceeds from a
sale of any Postpetition Collateral or Prepetition Collateral pursuant to
section 363(b) of the Bankruptcy Code, then, subject to the Non-Primed Liens,
the Carve-Out and the provisions of Paragraph 9, all of the cash proceeds
derived from such credit, debt, or sale shall immediately be turned over to the
Postpetition Lender for reduction of the Postpetition Obligations under the DIP
Financing Term Sheet and the other Postpetition Financing Documents. Upon the
full and final satisfaction of the obligations under the DIP Financing Term
Sheet and the other Postpetition Financing Documents, excess proceeds, if any,
shall be immediately turned over to the Prepetition Agent for the pro rata
reduction of obligations under the Prepetition Credit Agreement and the other
Prepetition Loan Documents in accordance with the terms of such agreements,
subject to the rights of any party in interest to properly file a complaint
pursuant to Bankruptcy Rule 7001 or properly assert a contested matter seeking
to invalidate, avoid, subordinate or otherwise challenge the claims and/or liens
under the Prepetition Credit Agreement, in accordance with and subject to the
limitations set forth in Paragraph 42(b) or as otherwise provided herein.

 

34



--------------------------------------------------------------------------------

30. Prepetition Lender and Postpetition Lender Rights. Notwithstanding anything
herein to the contrary, the entry of this Final Order is without prejudice to,
and does not constitute a waiver of, expressly or implicitly, or otherwise
impair (a) any of the rights of any of the Postpetition Lender, the Prepetition
Agent, or the Prepetition Lenders under the Bankruptcy Code or under any
non-bankruptcy law, including, without limitation, the right of any of the
Postpetition Lender, the Prepetition Agent, or the Prepetition Lenders to
(i) request modification of the automatic stay of section 362 of the Bankruptcy
Code, (ii) request dismissal of any of the Chapter 11 Cases, conversion of any
of the Chapter 11 Cases to a case or cases under chapter 7 of the Bankruptcy
Code, or appointment of a chapter 11 trustee or examiner (including with
expanded powers) or (iii) propose, subject to the provisions of section 1121 of
the Bankruptcy Code, a chapter 11 plan or plans or (b) any other rights, claims
or privileges (whether legal, equitable or otherwise) of any of the Postpetition
Lender, the Prepetition Agent or the Prepetition Lenders.

31. No Waiver. Notwithstanding anything herein to the contrary, this Final Order
is without prejudice to, and does not constitute a waiver of, expressly or
implicitly, the rights of the Prepetition Agent to seek additional adequate
protection at any time, including prior to a Termination Event.

32. Maturity Date. The “Maturity Date” of the DIP Financing shall be the
earliest of (i) January 15, 2009, (ii) the date on which the Postpetition
Obligations are accelerated and become due and payable following an Event of
Default, (iii) the date on which the Borrower or the Guarantor sells all or
substantially all of the Borrower’s or the Guarantor’s assets, subject to, and
in accordance with, terms as may be agreed in writing by the Postpetition
Lender, and (iv) the effective date of any Chapter 11 plan of the Borrower or
the Guarantor.

 

35



--------------------------------------------------------------------------------

33. Maturity. Notwithstanding anything herein, in the DIP Financing Term Sheet,
or in the other Postpetition Financing Documents, on the Maturity Date, the
Borrower shall no longer, pursuant to this Final Order, the DIP Financing Term
Sheet, the other Postpetition Financing Documents or otherwise, (i) be
authorized to borrow funds or incur indebtedness hereunder or under the DIP
Financing Term Sheet or the other Postpetition Financing Documents or to use any
of the Postpetition Loans already received (and any obligations of the
Postpetition Lender to make loans or advances hereunder, under the DIP Financing
Term Sheet or under the other Postpetition Financing Documents automatically
shall be terminated) or (ii) be authorized to use the Cash Collateral.

34. Survival After Maturity. Notwithstanding anything herein or the occurrence
of the Maturity Date, all of the rights, remedies, benefits and protections
provided (i) to the Postpetition Lender under this Final Order, the DIP
Financing Term Sheet, and the other Postpetition Financing Documents and (ii) to
the Prepetition Agent and Prepetition Lenders under this Final Order, shall
survive such Maturity Date (or Termination Event, if earlier). Upon such
Maturity Date (or Termination Event, if earlier), the principal of and all
accrued interest and fees and all other Postpetition Obligations, as well as the
Prepetition Indebtedness, shall, in each instance, be immediately due and
payable and the Postpetition Lender and the Prepetition Agent and the
Prepetition Lenders shall have all other rights and remedies provided in this
Final Order, the DIP Financing Term Sheet, the other Postpetition Financing
Documents, the Prepetition Financing Documents and applicable law.

35. Automatic Stay Modification. The automatic stay provisions of section 362 of
the Bankruptcy Code are hereby vacated and modified to the extent necessary to
permit the Postpetition Lender to file any financing statements or other
documents appropriate in

 

36



--------------------------------------------------------------------------------

its discretion and to exercise, upon the occurrence and during the continuation
of any Event of Default (as defined in the DIP Financing Term Sheet), all rights
and remedies provided for in the DIP Financing Term Sheet, this Final Order, and
the other Postpetition Financing Documents, and to take any or all of the
following actions without further order of or application to this Court:
(a) terminate the Borrower’s use of Cash Collateral and cease to make any loans
or advances to the Borrower; (b) declare all Postpetition Obligations to be
immediately due and payable; (c) terminate the Postpetition Commitment under the
DIP Financing Term Sheet and the other Postpetition Financing Documents;
(d) offset and apply immediately against the Postpetition Obligations and
otherwise enforce rights against the Postpetition Collateral or the Prepetition
Collateral in the possession of the Postpetition Lender for application towards
the Postpetition Obligations; and (e) take any other actions or exercise any
other rights or remedies permitted under this Final Order, the DIP Financing
Term Sheet, the other Postpetition Financing Documents or applicable law to
effect the repayment and satisfaction of the Postpetition Obligations; provided,
however, that the Postpetition Lender shall provide five (5) Business Days’
written notice (by facsimile, telecopy, electronic mail or otherwise) to the
U.S. Trustee, counsel to the Debtors, counsel to the Prepetition Agent, and
counsel to any Committee prior to exercising any enforcement rights or remedies
in respect of the Postpetition Collateral or the Prepetition Collateral (other
than the rights described in clauses (a), (b) and (c) above). The rights and
remedies of the Postpetition Lender specified herein are cumulative and not
exclusive of any rights or remedies that the Postpetition Lender may have under
the DIP Financing Term Sheet and the other Postpetition Financing Documents or
otherwise.

36. Remedies. If the Postpetition Lender shall at any time exercise any of its
rights and remedies hereunder, under the DIP Financing Term Sheet or the other
Postpetition

 

37



--------------------------------------------------------------------------------

Financing Documents or under applicable law in order to effect payment or
satisfaction of the Postpetition Obligations or to receive any amounts or
remittances due hereunder or under the DIP Financing Term Sheet or the other
Postpetition Financing Documents, including without limitation, foreclosing upon
and selling all or a portion of the Postpetition Collateral or the Prepetition
Collateral, the Postpetition Lender shall have the right without any further
action or approval of this Court to exercise such rights and remedies as to all
or such part of the Postpetition Collateral or the Prepetition Collateral as the
Postpetition Lender shall elect in its sole discretion, subject to the provision
by the Postpetition Lender of the written notice as provided in the preceding
paragraph. No holder of a Lien primed by this Final Order or granted by the
Borrower or any of the other Debtors as adequate protection shall be entitled to
object on the basis of the existence of any such Lien to the exercise by the
Postpetition Lender of its respective rights and remedies under the Postpetition
Financing Documents or under applicable law to effect satisfaction of the
Postpetition Obligations or to receive any amounts or remittances due hereunder
or under the DIP Financing Term Sheet or the other Postpetition Financing
Documents. The Postpetition Lender shall be entitled to apply the payments or
proceeds of the Postpetition Collateral or the Prepetition Collateral in
accordance with the provisions of this Final Order, the DIP Financing Term
Sheet, the other Postpetition Financing Documents, and the Prepetition Credit
Agreement, and in no event shall the Postpetition Lender be subject to the
equitable doctrine of “marshaling” or any other similar doctrine with respect to
any of the Postpetition Collateral or the Prepetition Collateral or otherwise.
To the extent the provisions of the Agricultural Credit Act of 1987, including
12 U.S.C. §§ 2199 through 2202e, and the implementing Farm Credit Administration
regulations, 12 C.F.R. § 617.7000, et seq., might apply to the Borrower, the
Prepetition Indebtedness, the Prepetition Financing Documents, the

 

38



--------------------------------------------------------------------------------

Postpetition Loan or the Postpetition Financing Documents, no statutory or
regulatory rights of a borrower to disclosure of effective interest rates,
differential interest rates, review of credit decisions, distressed loan
restructuring, rights of first refusal or other Borrower Rights shall be
available to the Borrower or the Guarantor.

37. No Waiver of Remedies. The failure or delay by (i) the Postpetition Lender
to seek relief or otherwise exercise its rights and remedies under this Final
Order, the DIP Financing Term Sheet or any other Postpetition Financing
Documents or (ii) any of the Prepetition Agent or the Prepetition Lenders to
seek relief or otherwise exercise its rights and remedies under this Final Order
shall not constitute a waiver of any of the rights of such Postpetition Lender,
Prepetition Agent or Prepetition Lender hereunder, thereunder or otherwise, and
any single or partial exercise of such rights and remedies against the Borrower
or the Guarantor or any Postpetition Collateral or Prepetition Collateral shall
not be construed to limit any further exercise of such rights and remedies
against any or all of the Borrower or the Guarantor and/or any Postpetition
Collateral or Prepetition Collateral.

38. Successor and Assigns. The provisions of this Final Order shall be binding
upon and inure to the benefit of each of the Postpetition Lender, the
Prepetition Agent, the Prepetition Lenders and the Borrower, the Guarantor and
the other Debtors and their respective successors and assigns (including any
trustee or fiduciary hereafter appointed or elected as a legal representative of
any of the Debtors, their estates, or with respect to the property of any of
their estates) whether in the Chapter 11 Cases, in any successor cases, or upon
dismissal of any such chapter 11 or chapter 7 case.

39. Additional Assurances. The Borrower, the Guarantor and the other Debtors are
authorized and directed to do and perform all acts, to make, execute and deliver
all

 

39



--------------------------------------------------------------------------------

instruments and documents (including, without limitation, the execution of
additional security agreements, pledge agreements, control agreements, mortgages
and financing statements), and the Borrower and the Guarantor shall pay fees and
expenses that may be required or necessary for the Borrower’s or the Guarantor’s
performance under the DIP Financing Term Sheet and the other Postpetition
Financing Documents, including, without limitation, (i) the execution of the DIP
Financing Term Sheet and the other Postpetition Financing Documents and (ii) the
payment of the fees, indemnification obligations and other expenses described or
provided in the DIP Financing Term Sheet and the other Postpetition Financing
Documents as such become due, including, without limitation, agent fees,
commitment fees, underwriting fees and reasonable fees relating to attorneys,
financial advisors, accountants, appraisers, and counsel for each participant
lender in the Postpetition Loan, and disbursements as provided for in the DIP
Financing Term Sheet. None of such reasonable fees relating to attorneys,
financial advisors, accountants, appraisers or counsel for each participant
lender in the Postpetition Loan, and disbursements shall be subject to the
approval of this Court or the U.S. Trustee guidelines, and no recipient of any
such payment shall be required to file with respect thereto any interim or final
fee application with this Court. In addition, the Borrower and the Guarantor
each is hereby authorized and directed to indemnify the Postpetition Lender
against any liability arising in connection with the DIP Financing Term Sheet or
the other Postpetition Financing Documents to the extent provided in the DIP
Financing Term Sheet or the other Postpetition Financing Documents. All such
fees, expenses and indemnities of the Postpetition Lender shall constitute
Postpetition Obligations and shall be secured by the Postpetition Liens and
afforded all of the priorities and protections afforded to the Postpetition
Obligations under this Final Order, the DIP Financing Term Sheet and the other
Postpetition Financing Documents. Counsel for the

 

40



--------------------------------------------------------------------------------

Postpetition Lender shall submit summaries of their invoices (generally
describing work performed but excluding detailed time entries) to the U.S.
Trustee and counsel for the Committee at the same time their invoices are
submitted to the Postpetition Lender. The U.S. Trustee and the Committee shall
have 10 calendar days from receipt of such invoice summaries to file an
objection to them with the Court. If no objection is timely filed, the fees and
expenses will be deemed reasonable and shall be promptly paid by the Debtors.

40. Adequate Protection. The Prepetition Agent and the Prepetition Lenders are
hereby provided with the following forms of adequate protection (which the
Postpetition Lender acknowledges is acceptable to it) solely to protect against
the diminution of value, if any, of the Prepetition Collateral:

(a) As adequate protection of the respective interests of the Prepetition Agent
and Prepetition Lenders in the Prepetition Collateral, the Borrower shall
immediately upon entry of this Final Order commence making the Adequate
Protection Payments as and when due.

(b) As adequate protection of the respective interests of the Prepetition Agent
and Prepetition Lenders in the Prepetition Collateral, the Prepetition Agent
shall be entitled to replacement Liens on all of the Postpetition Collateral
(the “Adequate Protection Liens”) (which are hereby granted to the Prepetition
Agent), subject and junior only to the Postpetition Liens, Non-Primed Liens (but
only to the extent such Non-Primed Liens were senior in priority to the
Prepetition Liens as of the Petition Date) and the Carve-Out. To the extent any
Cash Collateral was used by the Borrower prior to the date hereof, but after the
Petition Date, the adequate protection provided pursuant to this Final Order

 

41



--------------------------------------------------------------------------------

(including, without limitation, the Adequate Protection Liens) shall also apply
to provide the Prepetition Agent and the Prepetition Lenders with adequate
protection against any diminution in their interests in the Prepetition
Collateral resulting from such use of such Cash Collateral prior to the date
hereof. Except as provided in this Final Order with respect to the Postpetition
Liens, the Adequate Protection Liens on the Borrower’s Prepetition Collateral or
Postpetition Collateral shall not be subject to or pari passu with any Lien on
the Postpetition Collateral by any order subsequently entered in the Chapter 11
Cases (for the avoidance of doubt, the Adequate Protection Liens shall not
extend to avoidance actions or the proceeds thereof).

(c) The Adequate Protection Liens granted pursuant to subparagraph (b) above
shall be deemed to be perfected automatically upon entry of this Final Order,
without the necessity of the filing of any UCC-1 financing statement, state or
federal notice, mortgage or other similar instrument or document in any state or
public record or office and without the necessity of taking possession or
“control” (within the meaning of the Uniform Commercial Code) of any
Postpetition Collateral or Prepetition Collateral.

(d) The Borrower and the Guarantor shall provide the Prepetition Agent and the
Committee with copies of all reports (including the DIP Budget), information and
other materials delivered to the Postpetition Lender pursuant to the DIP
Financing Term Sheet or the other Postpetition Financing Documents and such
other reports, information and materials as reasonably requested by such
Prepetition Agent.

 

42



--------------------------------------------------------------------------------

(e) The Prepetition Agent and Prepetition Lenders shall have the right to
terminate their consent to the use of their Cash Collateral by the Borrower upon
the Borrower’s failure to timely make any payment specified in subparagraph
(a) of this Paragraph to or on behalf of the Prepetition Agent or Prepetition
Lenders.

41. No Liens on Avoidance Actions. The Postpetition Liens and Adequate
Protection Liens and the Postpetition Lender’s superpriority administrative
expense claim granted pursuant to this Final Order do not extend to causes of
action under Chapter 5 of the Bankruptcy Code or to proceeds thereof.

42. Release of Claims and Defenses. (a) Subject to the rights of any Committee
or other party in interest as provided in the following subparagraph, the
Borrower and the Guarantor, each in its individual capacity, forever releases,
waives and discharges the Prepetition Agent and the Prepetition Lenders (whether
in its respective prepetition or postpetition capacity), together with its
respective officers, directors, employees, agents, attorneys, professionals,
affiliates, subsidiaries, assigns and/or successors (collectively, the “Released
Parties”), from any and all claims and causes of action arising out of, based
upon or related to, in whole or in part, any of the Prepetition Financing
Documents, any aspect of the prepetition relationship between the Borrower or
the Guarantor relating to any of the Prepetition Financing Documents or any
transaction contemplated thereby, on the one hand, and any or all of the
Released Parties, on the other hand, or any other acts or omissions by any or
all of the Released Parties in connection with any of the Prepetition Financing
Documents or their prepetition relationship with the Borrower or any affiliate
thereof relating to any of the Prepetition Financing Documents or any
transaction contemplated thereby, including, without limitation, any claims or
defenses as to the extent, validity, priority or perfection of the

 

43



--------------------------------------------------------------------------------

Prepetition Liens or Prepetition Indebtedness, “lender liability” claims and
causes of action, any actions, claims or defenses under chapter 5 of the
Bankruptcy Code or any other claims and causes of action (all such claims,
defenses and other actions described in this subparagraph are collectively
defined as the “Claims and Defenses”). Nothing contained in this subparagraph
shall affect the rights of any Committee or any other party in interest to
undertake any action, on its own behalf, or on behalf of the Borrower’s or the
Guarantor’s estate, with respect to, including, without limitation, any
investigation or prosecution of, Claims and Defenses that is permitted in
subparagraphs (b) and (c) of this Paragraph.

(b) Notwithstanding anything contained herein to the contrary and subject to
Paragraph 28, the extent, validity, priority, perfection and enforceability of
the Prepetition Indebtedness and Prepetition Liens, and all acknowledgments,
admissions, confirmations, and releases of the Borrower or the Guarantor above,
are for all purposes subject to the rights of any party in interest, other than
a Debtor, but including the Committee, a Chapter 7 or Chapter 11 trustee, to
seek to invalidate, or otherwise challenge (including a determination of the
validity, priority, and extent of any lien of) the Prepetition Indebtedness or
Prepetition Liens, including by properly filing a complaint pursuant to
Bankruptcy Rule 7001 or by otherwise properly asserting a contested matter (any
of these actions, a “Challenge”); provided, however, that, to the extent not
previously resolved by confirmation and consummation of any chapter 11 plan of
reorganization, any such Challenge must be commenced or asserted in this Court
within ninety (90) days after appointment of the Committee of unsecured
claimholders under section 1102 of the Bankruptcy Code. Except to the extent
that a Challenge is timely commenced within such time period (or such timely
asserted Challenge does not result in a final and non-appealable order of this
Court that is inconsistent with clauses (i) through (iv) of

 

44



--------------------------------------------------------------------------------

subparagraph (c) of this Paragraph), then any and all Claims and Defenses
against any of the Released Parties shall be, without further notice to or order
of the Court, deemed to have been forever relinquished, released and waived as
to such Committee and other person or entity, and if such Challenge is timely
asserted on or before such date, any and all Claims and Defenses that are not
expressly asserted in such Challenge shall be deemed, immediately and without
further action, to have been forever relinquished, released and waived as to
such Committee and other person or entity.

(c) Except to the extent that a Challenge is timely commenced within such time
period, or such timely asserted Challenge does not result in a final and
non-appealable order of this Court that is inconsistent with clauses (i) through
(iv) of this subparagraph, then, without the requirement or need to file any
proof of claim with respect thereto, (i) the Prepetition Indebtedness shall
constitute allowed, secured claims for all purposes in the Borrower’s and the
Guarantor’s Chapter 11 Cases and any subsequent proceedings under the Bankruptcy
Code, including, without limitation, any chapter 7 proceedings if the Borrower’s
or the Guarantor’s Chapter 11 Case is converted to a case under chapter 7 of the
Bankruptcy Code (a “Successor Case”), (ii) the Prepetition Liens (as applicable)
shall be deemed legal, valid, binding, enforceable, perfected, not subject to
subordination (except as to the Postpetition Liens and as otherwise specified in
this Final Order, the DIP Financing Term Sheet or the other Postpetition
Financing Documents and the Prepetition Financing Documents) or avoidance for
all purposes in the Borrower’s and the Guarantor’s Chapter 11 Case and any
Successor Case, (iii) the release of the Claims and Defenses against the
Released Parties shall be binding on all parties in interest in the Borrower’s
and the Guarantor’s Chapter 11 Case and any Successor Case, and (iv) the
Prepetition Indebtedness, the Prepetition Liens (as applicable), releases of the
Claims and

 

45



--------------------------------------------------------------------------------

Defenses against the Released Parties (as applicable), and prior payments on
account of or with respect to the Prepetition Indebtedness shall not be subject
to any other or further claims, cause of action, objection, contest, setoff,
defense or challenge by any party in interest for any reason, including, without
limitation, by any successor to or estate representative of any Debtor.

43. No Third Party Rights. Except as explicitly provided for herein, this Final
Order does not create any rights for the benefit of any third party, creditor,
equity holder, or any other direct, indirect or incidental beneficiary.

44. Substantive Consolidation. Unless the Prepetition Indebtedness and the
Postpetition Obligations shall have been indefeasibly paid in full, the Borrower
or its estate shall not be substantively consolidated under the Bankruptcy Code
or any applicable bankruptcy or non-bankruptcy law with any other Debtor or its
estate or any other Person (as defined by the Bankruptcy Code) or its estate by
order of this Court or under any Chapter 11 plan.

45. Prepetition Credit Agreement Master Proof of Claim. The Prepetition Agent
shall (to the extent necessary) be authorized (but not required) to file a
master proof of claim against the Borrower and the Guarantor (a “Master Proof of
Claim”) on behalf of itself and the applicable Prepetition Lenders on account of
their respective prepetition claims arising under the Prepetition Financing
Documents, and the Prepetition Agent shall not be required to file a verified
statement pursuant to Bankruptcy Rule 2019. If the Prepetition Agent should file
a Master Proof of Claim against the Borrower or the Guarantor, the Prepetition
Agent and each Prepetition Lender (as applicable) and each of their respective
successors and assigns, shall be deemed to have filed a proof of claim in
respect of its claims against the Borrower or the Guarantor arising under the
respective Prepetition Financing Documents, and such shall be allowed or
disallowed as if such entity had filed a separate proof of claim in the
Borrower’s or

 

46



--------------------------------------------------------------------------------

the Guarantor’s Chapter 11 Case in the amount set forth in the applicable Master
Proof of Claim. The Prepetition Agent shall further be authorized to amend its
Master Proof of Claim from time to time.

46. Finding of Fact and Conclusion of Law. This Final Order shall constitute
findings of fact and conclusions of law pursuant to Rule 7052 of the Bankruptcy
Rules and shall take effect and be fully enforceable immediately upon execution
hereof.

47. Jurisdiction. The Court has and will retain jurisdiction to enforce this
Final Order according to its terms.

 

Dated: December 4, 2008    

/s/ Brendan Linehan Shannon

    BRENDAN LINEHAN SHANNON     UNITED STATES BANKRUPTCY JUDGE

GP:2484269 v3

 

47